DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1 and 4-11 are pending in the application, claims 1 and 4-6 are withdrawn from consideration.  Claims 2 and 3 have been cancelled.
Amendments to the claims 1 and 7, filed on 14 September 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 14 September 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that Jones does not teach the amended claim limitation of --a first portion of the plastics matrix that does not contain the filler particles is applied directly to a side of the fiber reinforcement that faces toward a visible side of the fiber-reinforced plastics outer-paneling component and a second portion of the plastics matrix that contains the filler particles is applied to the first portion of the plastics matrix--.  The examiner respectfully disagrees.  Jones discloses a composite article comprising, in order: a surface resin layer (ref. #72); a fiber layer (ref. #71) that carries the surface resin layer; a carbon fiber layer (ref. #78) and a first resin layer (ref. #80); (optional additional layers) of carbon or glass fiber layers and associated resin layers (not shown); a syntactic layer (ref. #76), which comprises a polymer matrix and a plurality of particles distributed therein; (optional additional layers) of carbon or glass fiber layers and associated resin layers (not shown); a second resin layer (ref. #82); and a dry glass fiber layer (ref. #74) (figure 2 and [0086] of Jones).  Jones also discloses that a thermosetting resin (e.g. epoxy resin) is used for the resin layers, that talc can be used as the filler particle, and that the fiber layers can be woven of carbon fibers (figure 2, [0084], [0087], and [0101] of Jones; wherein one of the weave directions is considered equivalent to the claimed "predetermined fiber orientation).  It is also disclosed by Jones that during formation the associated resins can impregnate the fibers ([0008]-[0020] and [0072] of Jones).  (In the instant case, a person having ordinary skill in the art would have recognized that during molding fabrication, the resin layers without particles would impregnate the fiber layers, and that the syntactic layer would not, as it is spaced from the fibers by the resin without particles.  As such, Jones clearly teaches the aforementioned claim limitation.)

Applicant further contends the importance of --a first portion of the plastics matrix that does not contain the filler particles is applied directly to a side of the fiber reinforcement that faces toward a visible side of the fiber-reinforced plastics outer-paneling component and a second portion of the plastics matrix that contains the filler particles is applied to the first portion of the plastics matrix--.  Wherein said two-layer application brings about better infiltration of the fiber interstices by the plastics matrix during subsequent compression in a mold, whereby the proportion of shrinkage-reducing particles in the second portion can therefore be optimized in respect of shrinkage-reducing effect.
The examiner respectfully disagrees for two reasons.  Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "two-layer application brings about better infiltration of the fiber interstices by the plastics matrix during subsequent compression in a mold, whereby the proportion of shrinkage-reducing particles in the second portion can therefore be optimized in respect of shrinkage-reducing effect") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, with regards to applicant's assertion of the "two-layer application" being a critical feature to "bring about better infiltration" and "optimizing the proportion of particles with respect to shrinkage-reduction".  Overcoming a rejection based on unexpected results requires the combination of three different elements:  the results must fairly compare with the prior art, the claims must be commensurate in scope, and the results must truly be unexpected.  MPEP §716.02.  Additionally, the burden rests with applicant to establish results are unexpected and significant.  MPEP §716.02(b).  Applicant's showing of allegedly unexpected results is not commensurate in scope, applicant does not fairly compare with the prior art, and applicant does not explain why the results are unexpected and significant.  Aside from the applicants mere assertion that having a "two-layer application" is critical in order to have "better infiltration" and in order to "optimize the proportion of particle", there is no clear comparison to the prior art.  The claims are broader in that they do not recite a "improved infiltration" or "a proportion of particles".  Because the claims are broader and there being no explanation of why one of ordinary skill in the art would not expect the same results from the prior art which discloses the same structure with the same material, the showing of unexpected results is unpersuasive.
Therefore, in light of applicant's arguments, it is the decision of the examiner that the 35 U.S.C. §102 and §103 rejections made of record are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2015/0115505 A1).
Regarding Claim 7:  Jones teaches a molding material (ref. #66) comprising: a surface resin layer (ref. #72); a fiber layer (ref. #71) carrying the surface resin layer; a carbon fibre layer (ref. #78) and a first resin layer (ref. #80); a syntactic core layer (ref. #76) comprising a plurality of hollow particles (ref. #86) in a polymer matrix (ref. #84); a second resin layer (ref. #82); and a dry glass fibre layer (ref. 74) (figure 2 and [0086] of Jones).  Jones also teaches that the optional additional carbon or glass fibre layers and associated resin layers may be disposed between the surface resin layer (ref. #72) and syntactic layer (ref. #76), and/or between the syntactic core (ref. #76) and dry glass fibre layer (ref. #74) (figure 2 and [0086] of Jones).  It is also taught by Jones that the resin layers typically comprise a thermosetting resin (e.g. epoxy resin), and the fibre layers comprises a woven fabric of carbon fibres (figure 2, [0084], [0087], and [0101] of Jones; wherein one of the weave directions is considered equivalent to the claimed "predetermined fiber orientation").  Jones also teaches that the thermosetting resin may include filler particles of talc ([0101] of Jones).  It is also taught by Jones that final product can be a lightweight automotive body panel ([0008]-[0020] and [0072] of Jones; wherein said fibre layers would be embedded therein between the resin layers).  It is further taught by Jones that the filler particles are on at least one side that faces toward a visible side ([0101] and [0148]-[0149] of Jones).
Regarding Claim 8:  Jones teaches that the filler particles are particles of talc ([0101] of Jones).
Regarding Claim 10:  Jones teaches that the fiber reinforcement comprises carbon fibers ([0086] of Jones).
Regarding Claim 11:  Jones teaches that the fiber reinforcement is visible on the visible side of the fiber-reinforced plastics outer-paneling component through the plastic matrix ([0101], [0148]-[0149] of Jones).

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2015/0115505 A1) as applied to claim 7 above, and further in view of Takano et al. (US 2006/0035088 A1).
Jones is relied upon as described above.
Regarding Claim 9:  Jones failed to disclose that the woven fabric of carbon fibers is comprised of --continuous fibers--.
Takano disclose an epoxy prepreg comprising woven carbon fibers, the carbon fibers being continuous ([0108], [0109], and [0124] of Takano).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the continuous fibers of Takano as the fibers of the fiber reinforcement of the fiber-reinforced plastics outer-paneling component of Jones in order to have --continuous carbon fibers--.  One of ordinary skill in the art would have been motivated to have incorporated the continuous fibers of Takano as the fibers of the fiber reinforcement of the fiber-reinforced plastics outer-paneling component of Jones, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571)270-1466. The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/David Sample/Primary Examiner, Art Unit 1784